DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1, 4, 9 and 10 are amended.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0137909 to Field.
	Regarding claim 10, Field ‘909 discloses a cellphone case with integrated self-standing device for supporting the cellphone relative to a support surface, where in the case with the integrated self-standing device comprises: a housing 14ab that houses a cellphone 12ab; and a plurality of legs 16 housed on two sides of the said housing 14b adjacent to the viewing screen of the cellphone (figs. 3-4) such that the legs 16 are moveable between an open position and a close position; wherein in the open the position the legs 16 are configured to land on the support surface in front of the viewing screen of the cellphone or rear of the viewing screen of the cellphone (fig. 1); and in the closed position the legs 16 are secured and housed flush insider the housing (fig. 3).
	Regarding claim 11, Field ‘909 discloses, wherein one or more of the said legs 16 extend towards the front of the case (fig 1).
	Regarding claim 12, Field ‘909 discloses, wherein one or more of the said legs 16 extend towards the rear of the case (fig. 1).
	 
Allowable Subject Matter
	Claims 1-9 are allowed.
	The following is an examiner’s statement of reasons for allowance: note the amendments to claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Remarks
The amendments to claim 10 are much broader than the amendments of claims 1 and 9 and thus another reference was found during the updated search.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA E MILLNER/Primary Examiner, Art Unit 3632